Exhibit 10.1

 

FIRST AMENDMENT TO LETTER LOAN AGREEMENT

AND RELATED PROMISSORY NOTES

 

THIS FIRST AMENDMENT TO LETTER LOAN AGREEMENT AND RELATED PROMISSORY NOTES (this
“Amendment”) is executed as of September 30, 2003, by and between AMX
CORPORATION, a Texas corporation, formerly known as PANJA INC. (“Borrower”) and
BANK ONE, NA, successor by merger to BANK ONE, TEXAS, N.A., a national banking
association (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower and Lender entered into that certain Letter Loan Agreement,
dated September 30, 2002, pursuant to which Lender agreed to make available to
Borrower the Revolving Loan (as therein defined), the Term Loan (as therein
defined), the EXIM Facility (as therein defined), and the Letters of Credit (as
therein defined)(as heretofore or hereafter amended, the “Loan Agreement”)(each
capitalized term used herein, but not otherwise defined shall have the same
meaning given to it in the Loan Agreement); and

 

WHEREAS, pursuant to the Loan Agreement, Borrower and Lender executed that
certain Export Loan Agreement (as heretofore or hereafter amended, the “EXIM
Agreement”) dated the date of the Loan Agreement, pursuant to which Lender
agreed to make available to Borrower a working capital loan for export
transactions in the amount of $5,000,000.00 (the “EXIM Facility”) to be
guaranteed by EX-IM Bank (as defined in the EXIM Agreement; and

 

WHEREAS, in connection with the Loan Agreement, Borrower executed that certain
Revolving Promissory Note (the “Revolving Note”) dated the date of the Loan
Agreement in the stated principal amount of $12,500,000; and

 

WHEREAS, in connection with the Loan Agreement, Borrower executed that certain
Promissory Note (the “Term Note”) dated the date of the Loan Agreement in the
stated principal amount of $1,532,175 (the Revolving Note and the Term Note
shall be collectively referred to herein as the “Notes”); and

 

WHEREAS, Borrower has requested that, among other things, Lender (a) renew and
decrease the amount of the Committed Sum from $12,500,000 to $10,000,000, (b)
cancel the EXIM Facility, (c) modify the Loan Agreement to include in the
Borrowing Base an advance rate of 30% on the value of Borrower’s equipment and
to increase the advance rate on Eligible Inventory from 30% to 50%, and (d)
modify certain covenants and other provisions contained in the Loan Agreement
and the Notes; and

 

WHEREAS, subject to the terms and conditions herein contained, Lender is willing
to agree to such requests.

 

Page 1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, Borrower and Lender
hereby covenant and agree as follows:

 

ARTICLE I: AMENDMENTS

 

Section 1.1. Modifications to Loan Agreement.

 

(a) Modification to Section 1(a) of the Loan Agreement. As of the date of this
Amendment, the first paragraph of Section 1(a) of the Loan Agreement is hereby
deleted and restated in its entirety as follows:

 

Revolving Loan. Subject to the terms and conditions set forth in this Loan
Agreement and the other Loan Documents, Bank agrees to lend to Borrower for
working capital and general corporate purposes, on a revolving basis from time
to time during the period commencing on the date hereof and continuing through
and including 11:00 a.m. (Dallas, Texas time) on September 29, 2004 (the
“Termination Date”), such amounts as Borrower may request hereunder (the
“Revolving Loan”); provided, however, the total principal amount outstanding at
any time shall not exceed the lesser of (referred to herein as the
“Availability”) (a) an amount (the “Borrowing Base”) up to the sum of (i) 80% of
Borrower’s Eligible Accounts (as hereinafter defined), plus (ii) 50% of
Borrower’s Eligible Inventory, plus (iii) 25% of Borrower’s Eligible Raw
Material Inventory, plus (iv) 30% of the book value (i.e. adjusted for
depreciation, in such amount as approved by Lender) of Borrower’s equipment,
minus (iv) the Reserve, or (b) $10,000,000 (the “Committed Sum”). The
Availability under the Revolving Loan shall be reduced by (a) amounts
outstanding under the Revolving Loan and (b) the outstanding Letter of Credit
Liabilities. If at any time the aggregate principal amount outstanding under the
Revolving Loan shall exceed the Availability, Borrower agrees to immediately
repay to Bank such excess amount, plus all accrued but unpaid interest thereon.
Subject to the terms and conditions hereof, Borrower may borrow, repay and
reborrow hereunder. All sums advanced hereunder in respect of the Revolving
Loan, together with all accrued but unpaid interest thereon, shall be due and
payable in full on the Termination Date.

 

(b) Modification to Section 1(b) of the Loan Agreement. As of the date of this
Amendment, the first paragraph of Section 1(b) of the Loan Agreement is hereby
deleted and restated in its entirety as follows:

 

Term Loan. Subject to the terms and conditions set forth in this Loan Agreement
and the other Loan Documents, Bank agrees to lend to Borrower the amount of
$1,532,175.00 (the “Term Loan”; together with the Revolving Loan, collectively
the “Loan”), which funds have previously been advanced to Borrower and are
currently outstanding. All sums previously advanced under the Term Loan shall be
due and payable in full on April 30, 2004.

 

(c) Deletion of Section 1(c) of the Loan Agreement. As of the date of this
Amendment, Section 1(c) of the Loan Agreement is hereby deleted in its entirety

 

(d) Modification to Section 2 of the Loan Agreement. As of the date of this
Amendment, Section 2 of the Loan Agreement is hereby deleted and restated in its
entirety as follows:

 

Promissory Notes. The Revolving Loan shall be evidenced by a Renewed and
Restated Revolving Promissory Note (herein called, together with any renewals,
extensions and increases thereof, the “Revolving Note”) payable by Borrower to
the order of Bank in the stated principal amount of $10,000,000, in form and
substance acceptable to Bank. The Term Loan shall be evidenced by a Term
Promissory Note (herein called, together with any renewals, extensions and
increases thereof, the “Term Note”; and together with the Revolving Note,
collectively the “Notes”) payable by Borrower to the order of Bank in the stated
principal amount of

 

Page 2



--------------------------------------------------------------------------------

$1,532,175.00, in form and substance acceptable to Bank. Interest on the Notes
shall accrue at the rate and be payable as set forth therein.

 

(e) Modification to Unused Fee in Section 4 of the Loan Agreement. As of the
date of this Amendment, Section 4(a) of the Loan Agreement is hereby deleted and
restated in its entirety as follows:

 

Unused Fee; Waiver and Amendment Fee. (a) Borrower shall pay to Bank a fee on
any difference between the Committed Sum and the amount of credit it actually
uses, determined by the average of the daily amount of credit outstanding during
the specified period (the “Unused Portion”). The fee shall be due and payable
quarterly in arrears on the last day of December and on the last day of each
March, June, September and December until the expiration of the availability of
advances under the Revolving Loan and shall be in the amount equal to .25% of
the Unused Portion for such quarter.

 

(f) Modification to Capital Expenditures Covenant in Section 8 of the Loan
Agreement. As of the date of this Amendment, Section 8(i) of the Loan Agreement
is hereby deleted and restated in its entirety as follows:

 

(i) Make capital expenditures in excess of $4,500,000 during any fiscal year.

 

(g) Modification to Reporting Requirements in Section 9 of the Loan Agreement.
As of the date of this Amendment, Section 9(f) and Section 9(h) are hereby
deleted in their entirety and Section 9(d) is hereby deleted and restated in its
entirety as follows:

 

(d) Within twenty (20) days after the end of each calendar month, an analysis of
Borrower’s accounts receivable showing an aging of such accounts, in form and
substance acceptable to Bank;

 

(h) Modification to Section 10 of the Loan Agreement.

 

(i) As of the date of this Amendment, Section 10(b) of the Loan Agreement is
hereby deleted and restated in its entirety as follows:

 

Any failure by Borrower or any Obligated Party (as hereinafter defined) to
perform or keep any nonpayment covenant or condition contained in this Loan
Agreement or in any of the other Loan Documents and the continuation of such
failure for thirty (30) days (other than the covenants contained in Sections 8,
9 or Addendum 1, for which there is no grace period); or

 

(ii) As of the date of this Amendment, Section 10(c) of the Loan Agreement is
hereby deleted and restated in its entirety as follows:

 

Any representation or warranty of Borrower set forth in any of the Loan
Documents proves to have been false or untrue in any material respect when made;
or

 

(iii) As of the date of this Amendment, Section 10(h) of the Loan Agreement is
hereby deleted in its entirety.

 

Page 3



--------------------------------------------------------------------------------

(i) Modification to Addendum I to the Loan Agreement. As of the date of this
Amendment, Addendum I to the Loan Agreement is hereby deleted and replaced with
Addendum I-A, attached hereto.

 

Section 1.2. Extension of Maturity Date of the Revolving Loan. Contemporaneously
with the execution of this Amendment, Borrower is executing that certain Renewed
and Restated Revolving Promissory Note, the Maturity Date of the Revolving Loan
is being extended to September 29, 2004, and in this regard, all of the other
Loan Documents are hereby modified to reflect such extension by extending the
Maturity Date.

 

Section 1.3. Modification to Interest Rate of the Term Note. As of the date of
this Amendment, the definition of “Adjusted LIBOR Rate” in Section 1 of the Term
Note is hereby deleted and restated in its entirety as follows:

 

“Adjusted LIBOR Rate” shall mean with respect to each Interest Period, on any
day thereof an amount equal to the sum of (i) the quotient of (a) the LIBOR Rate
with respect to such Interest Period (the “Index”), divided by (b) the remainder
of 1.0 less the Reserve Requirement in effect on such day, plus (ii) 1.375%.
Each determination by Bank of the Adjusted LIBOR Rate shall, in the absence of
manifest error, be conclusive and binding.

 

Section 1.4. Termination of EXIM Loan Documents. As of the date of this
Amendment, each of the EXIM Loan Documents is hereby terminated in its entirety.

 

ARTICLE II: CONDITIONS PRECEDENT

 

Section 2.1. Closing. The closing (the “Closing”) of the transactions
contemplated by this Amendment shall occur on and as of the date that all
conditions hereto contained in Section 2.2 of this Amendment have been satisfied
(the “Amendment Closing Date”).

 

Section 2.2. Conditions to the Closing. As conditions precedent to the Closing
(a) Borrower and Lender shall have executed and delivered this Amendment and (b)
Borrower shall have executed and delivered to Lender that certain Renewed and
Restated Revolving Promissory Note dated of even date herewith payable to the
order of Lender.

 

ARTICLE III: MISCELLANEOUS

 

Section 3.1. Continuing Effect. Except as modified, amended or terminated
hereby, the Loan Agreement and other Loan Documents are and shall remain in full
force and effect in accordance with their terms.

 

Section 3.2. Intentionally Omitted.

 

Section 3.3. Binding Loan Agreement. This Amendment shall be binding upon, and
shall inure to the benefit of, the parties’ respective representatives,
successors and assigns.

 

Section 3.4. Ratification. Except as otherwise expressly modified or terminated
by this Amendment, all terms and provisions of the Loan Agreement, the Notes and
the other Loan Documents, shall remain unchanged and hereby are ratified and
confirmed and shall be and shall remain in full force and effect, enforceable in
accordance with their terms.

 

Section 3.5. No Defenses. Borrower by its execution of this Amendment, hereby
declares that it has no set-offs, counterclaims, defenses or other causes of
action against Lender arising out of the Loans, the

 

Page 4



--------------------------------------------------------------------------------

modification of the Loans, any documents mentioned herein or otherwise; and, to
the extent any such setoffs, counterclaims, defenses or other causes of action
may exist, whether known or unknown, such items are hereby waived by Borrower.

 

Section 3.6. Further Assurances. The parties hereto shall execute such other
documents as may be necessary or as may be required, in the opinion of counsel
to Lender, to effect the transactions contemplated hereby and to extend the
liens and/or security interests of all other collateral instruments, as modified
by this Amendment. Borrower also agrees to provide to Lender such other
documents and instruments as Lender reasonably may request in connection with
the modification of the Loans effected hereby.

 

Section 3.7. Usury Savings Clause. Notwithstanding anything to the contrary in
this Amendment, the Notes or any other Loan Document, or in any other agreement
entered into in connection with the Notes or securing the indebtedness evidenced
by the Notes, whether now existing or hereafter arising and whether written or
oral, it is agreed that the aggregate of all interest and other charges
constituting interest, or adjudicated as constituting interest, and contracted
for, chargeable or receivable under the Notes or otherwise in connection with
the Notes shall under no circumstances exceed the maximum rate of interest
permitted by applicable law. In the event the maturity of the Notes is
accelerated by reason of an election by the holder thereof resulting from a
default thereunder or under any other document executed as security therefore or
in connection therewith, or by voluntary prepayment by the maker, or otherwise,
then earned interest may never include more than the maximum rate of interest
permitted by applicable law. If from any circumstance any holder of any of the
Notes shall ever receive interest or any other charges constituting interest, or
adjudicated as constituting interest, the amount, if any, which would exceed the
maximum rate of interest permitted by applicable law shall be applied to the
reduction of the principal amount owing on such Notes or on account of any other
principal indebtedness of the maker to the holders of such Notes, and not to the
payment of interest, or if such excessive interest exceeds the unpaid balance of
principal thereof and such other indebtedness, the amount of such excessive
interest that exceeds the unpaid balance of principal thereof and such other
indebtedness shall be refunded to the maker. All sums paid or agreed to be paid
to the holder of the Notes for the use, forbearance or detention of the
indebtedness of the maker to the holder of such Notes shall be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full for the purpose of determining the actual rate on such
indebtedness is uniform throughout the term thereof.

 

The terms “maximum amount” or “maximum rate” as used in this Amendment or the
Notes, or in any other agreement entered into in connection with the Notes or
securing the indebtedness evidenced by the Notes, whether now existing or
hereafter arising and whether written or oral, include, as to Chapter 303 of the
Texas Finance Code (and as same may be incorporated by reference in other
statutes of the State of Texas), but otherwise without limitation, that rate
based upon the “weekly ceiling”; provided, however, that this designation shall
not preclude the rate of interest contracted for, charged or received in
connection with the Loans from being governed by, or construed in accordance
with, any other state or federal law, including but not limited to, Public Law
96-221.

 

Section 3.8. Non-Waiver of Events of Default. Except as specifically provided
herein, neither this Amendment nor any other document executed in connection
herewith constitutes or shall be deemed (a) a waiver of, or consent by Lender
to, any default or event of default which may exist or hereafter occur under any
of the Loan Documents, (b) a waiver by Lender of any of Borrower’s obligations
under the Loan Documents, or (c) a waiver by Lender of any rights, offsets,
claims, or other causes of action that Lender may have against Borrower.

 

Section 3.9. Enforceability. In the event the enforceability or validity of any
portion of this Amendment, the Loan Agreement, the Notes, or any of the other
Loan Documents is challenged or questioned, such provision shall be construed in
accordance with, and shall be governed by, whichever applicable federal or Texas
law would uphold or would enforce such challenged or questioned provision.

 

Page 5



--------------------------------------------------------------------------------

Section 3.10. Counterparts. This Amendment may be executed in several
counterparts, all of which are identical, each of which shall be deemed an
original, and all of which counterparts together shall constitute one and the
same instrument, it being understood and agreed that the signature pages may be
detached from one or more of such counterparts and combined with the signature
pages from any other counterpart in order that one or more fully executed
originals may be assembled.

 

Section 3.11. Choice of Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT FEDERAL
LAWS PREEMPT THE LAWS OF THE STATE OF TEXAS.

 

Section 3.12. Entire Loan Agreement. This Amendment, together with the other
Loan Documents, contain the entire agreements between the parties relating to
the subject matter hereof and thereof. This Amendment and the other Loan
Documents may be amended, revised, waived, discharged, released or terminated
only by a written instrument or instruments, executed by the party against which
enforcement of the amendment, revision, waiver, discharge, release or
termination is asserted. Any alleged amendment, revision, waiver, discharge,
release or termination which is not so documented shall not be effective as to
any party.

 

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES RELATED TO THE SUBJECT MATTER THEREIN CONTAINED AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
written above.

 

LENDER:

 

BANK ONE, NA, successor by merger to BANK ONE, TEXAS, N.A., a national banking
association

By:  

/s/ Fred Points

 

--------------------------------------------------------------------------------

Name:  

Fred Points

 

--------------------------------------------------------------------------------

Title:  

First Vice President

 

--------------------------------------------------------------------------------

BORROWER:

 

AMX CORPORATION, a Texas corporation, formerly known as PANJA INC.

By:  

/s/ C. Chris Apple

 

--------------------------------------------------------------------------------

Name:  

C. Chris Apple

 

--------------------------------------------------------------------------------

Title:  

Vice President & CFO

 

--------------------------------------------------------------------------------

 

Page 1



--------------------------------------------------------------------------------

ADDENDUM I-A

TO

LETTER LOAN AGREEMENT

 

Unless otherwise specified, all accounting and financial terms and covenants set
forth below are to be determined according to generally accepted accounting
principles, consistently applied:

 

Financial Covenants

 

Leverage

 

Borrower will maintain, as of the last day of each of its fiscal quarters, a
ratio of (a) total liabilities, to (b) Tangible Net Worth of not greater than
1.75 to 1.0. Borrower will report compliance with this covenant as of the last
day of each of its fiscal quarters.

 

As used herein, “Tangible Net Worth” means, as of any date, the total
shareholders’ equity (including capital stock, additional paid-in-capital and
retained earnings after deducting treasury stock) which would appear on a
balance sheet of Borrower, less the aggregate book value of intangible assets
shown on such balance sheet, plus any subordinated debt as of such date.

 

EBITDA

 

Borrower will maintain as of the last day of each of its fiscal quarters, for
the immediately preceding 12 month period, EBITDA (excluding Tax Refunds) of not
less than $3,000,000. Borrower will report compliance with this covenant as of
the last day of each of its fiscal quarters.

 

As used herein, “EBITDA” means, Net Income plus, to the extent deducted in
determining Net Income, (i) Interest Expense, (ii) expense for income taxes paid
or accrued, (iii) depreciation, and (iv) amortization.

 

As used herein, “Interest Expense” means, with reference to any period, the
interest expense of Borrower during such period as reflected in the financial
statements of Borrower prepared in accordance with generally accepted accounting
principles (“GAAP”).

 

As used herein, “Net Income” means, with reference to any period, the net income
(or loss) of Borrower during such period as reflected in the financial
statements of Borrower prepared in accordance with GAAP.

 

Page 1